DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 8-11 of Applicant’s Response filed 04/29/2021, with respect to the 35 U.S.C. 103 rejection of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 10-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sokel et. al. (U.S. PG Pub. No. 20030177044; hereinafter "Sokel") in view of Costas et. al. (U.S. PG Pub. No. 20180285782; hereinafter "Costas") further in view of Aljabarti (U.S. PG Pub. No. 20150073842; hereinafter "Aljabarti") further in view of King et. al. (U.S. PG Pub. No. 20090276250; hereinafter "King") and further in view of Flake et. al. (U.S. Patent No. 5,832,451; hereinafter "Flake").
As per claim 1, Sokel teaches:
A system comprising:
 Sokel teaches a system and method for maintaining updated passenger travel records. (Sokel: abstract)
a computing device;
 Sokel teaches the implementation of the system and method via one or more computing devices which may comprise a server and therefore teaches a memory in the form of a non-transitory computer 
and a computer-readable storage medium comprising a first set of instructions that upon execution by the computing device cause the system to:
 Sokel teaches the implementation of the system and method via one or more computing devices which may comprise a server and therefore teaches a memory in the form of a non-transitory computer readable storage medium which stores instructions which, when executed by the processor of the system, performs the functions thereof. (Sokel: paragraph [0017], Fig. 1)
With respect to the following limitation:
 obtain data from a plurality of fragmented sources, wherein the data is obtained from two or more elements of the plurality of fragmented sources that perform separate and distinct functions;
 Sokel teaches that a GDS server 22 may obtain data regarding flight changes from multiple sources (airline systems 24, 26). (Sokel:paragraphs [0025, 26]) Sokel, however, does not appear to teach that this data comprises "fragmented" data which is used to determine that a flight change has occured.
 Costas, however, teaches that a delay for a given flight may be determined using a plurality of fragmented sources. (Costas: paragraph [0032-33], Fig. 1 describing disparate data sources which perform different functions) Costas teaches combining the above elements with the teachings of Sokel for the benefit of increasing the efficiency of airline and ATM operations, providing passengers with an estimate as to whether they will reach their boarding gate on time, improving passenger assistance, and enhancing ATM operations. (Costas: paragraphs [0019-23]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Costas with the teachings of Sokel to achieve the aforementioned benefits.
With respect to the following limitation:
 detect, based on the data from the plurality of fragmented sources, a first disruption event that impacts a first segment of an itinerary by monitoring data exchanged between a first source and a second source of the plurality of fragmented sources for an identification of a replacement transportation system or a modification of a seat map corresponding to a travel conveyance servicing the first segment;
 Sokel teaches that a GDS server 22 may obtain data regarding flight changes from multiple sources (airline systems 24, 26). (Sokel:paragraphs [0025, 26]) Sokel, however, does not appear to teach that this data comprises "fragmented" data which is used to determine that a flight change has occured.  Costas, however, teaches that a delay for a given flight may be determined using a plurality of fragmented sources. (Costas: paragraph [0032-33]) The motivation to combine Costas persists. Sokel in view of Costas, however, does not appear to teach the detection of either a modification of a seat map or the identification of a replacement transportation system.
Aljabarti, however, teaches that a first disruption event may be detected from an outside data source, wherein the disruption event may comprise a new seat map for a new air craft which is caused by a first flight delay. (Aljabarti: paragraphs [0029-30, 31-32, 34-35]) Aljabarti teaches combining the above elements with the teachings of Sokel in view of Costas for the benefit of providing a method of reassigning seats to passengers when there is a need to transfer between transport vehicles and seating arrangements are not the same between vehicles, and providing a new and improved seat reassignment system with all of benefits and none of the drawbacks of the previous systems. (Aljabarit: paragraphs [0016-22]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aljabarti with the teachings of Sokel in view of Costas to achieve the aforementioned benefits.
To the extent that Sokel in view of Costas further in view of Aljabarti does not explicitly teach that the disruption is detected based on monitoring data exchanged between a first source and a second source of the data sources, King teaches this element. King teaches, in the context of using various data sources to detect flight disruptions (see paragraph [0043-44, 48]) that aircraft taxi messages (data between a first source and a second source) may be used in order to detect flight disruptions (which may include the identification of the particular aircraft, and the updating of such of a determination as outlined in 
Examiner’s Note: As currently claimed, the above limitation merely requires that the system monitor data exchanged between two of the sources. The broadest reasonable interpretation of such encompasses the monitoring of taxi messages as outlined above. However, the present specification, in paragraphs [0065-67 and 78], outlines intercepting messages between such sources. Examiner respectfully notes that if the claims here clarified that the messages between such sources were intercepted, the claim would likely be novel and non-obvious over the prior art.
Sokel in view of Costas further in view of Aljabarti and further in view of King further teaches:
 determine a record identifier associated with a passenger name record ("PNR") generated in a reservation database in response to reserving the itinerary;
 Sokel teaches that the GDS 22 may create an internal PNR when a reservation is booked. (Sokel: paragraph [0020], paragraph [0025] also indicating a specific PNR number having been determined)
 in response to detecting the first disruption event based on the data from the plurality of fragmented sources, generate a first disruption element corresponding to the first segment in the PNR associated with the record identifier, the first disruption element storing data indicative of a net difference between a base state of the first segment at a time of a ticketing of the itinerary and an actual state of the first segment at a time that the first segment terminates;
 Sokel teaches that a GDS server 22 may obtain data regarding flight changes from multiple sources (airline systems 24, 26). (Sokel: paragraphs [0025, 26]) Costas teaches that a delay for a given flight may be determined using a plurality of fragmented sources. (Costas: paragraph [0032-33]) The motivation to combine Costas persists. Sokel further teaches that when a flight has changed, which may include an updated arrival time (a difference between a base state of the first segment at a time of ticketing and an actual state of the first segment at the time it terminates), the PNR in the GDS may be updated to reflect the information received from the airline systems 24, 26. (Sokel: paragraphs [0021-22, 24-26, 29])
 determine a difference between the base state of the first segment and a state of the first segment following the first disruption event using data indicative of the base state obtained from the PNR;
 Sokel teaches that a GDS server 22 may obtain data regarding flight changes from multiple sources (airline systems 24, 26). (Sokel: paragraphs [0025, 26]) Costas teaches that a delay for a given flight may be determined using a plurality of fragmented sources. (Costas: paragraph [0032-33]) The motivation to combine Costas persists. Sokel further teaches that when a flight has changed, which may include an updated arrival time (a difference between a base state of the first segment at a time of ticketing and an actual state of the first segment at the time it terminates), the PNR in the GDS may be updated to reflect the information received from the airline systems 24, 26. (Sokel: paragraphs [0021-22, 24-26, 29]) Sokel further teaches an iterative process which performs the updating at each time a flight delay occurs. Id.
 and update the first disruption element with data indicative of the determined difference between the base state of the first segment and the state of the first segment following the first disruption event;
 Sokel teaches that a GDS server 22 may obtain data regarding flight changes from multiple sources (airline systems 24, 26). (Sokel: paragraphs [0025, 26]) Costas teaches that a delay for a given flight may be determined using a plurality of fragmented sources. (Costas: paragraph [0032-33]) The motivation to combine Costas persists. Sokel further teaches that when a flight has changed, which may include an updated arrival time (a difference between a base state of the first segment at a time of ticketing and an actual state of the first segment at the time it terminates), the PNR in the GDS may be updated to reflect the information received from the airline systems 24, 26. (Sokel: paragraphs [0021-22, 24-26, 29]) Sokel further teaches an iterative process which performs the updating at each time a flight delay occurs. Id.
With respect to the following limitation:
present the updated first disruption element as an aggregated view of the determined difference between the base state of the first segment and the state of the first segment following the first disruption event, wherein the updated first disruption element provides a segment-specific record of disruption events impacting the itinerary.
Sokel further teaches that the user may request to view updates to the given travel information. (Sokel: paragraph [0022, 26-27]) In teaching that the changes, which include the new arrival time for the flight, are presented to the user, Sokel teaches the presentation of the updated first disruption element (the new arrival time) as a view of the determined difference between the based state and the state following the first disruption event. In teaching that the delay for a specific flight is viewed, Sokel teaches a segment-specific record of disruption events impacting the itinerary. See paragraph [0068-69] of the present specification noting that "As a result, that disruption element (an iterated element) presents an aggregated view of the net difference..."
To be thorough, and to the extent that Sokel does not explicitly teach that the updated PNR is presented, Flake teaches this element. Flake teaches the presentation of an updated PNR to a given user when air changes have been applied to a given existing PNR. (Flake: col. 9 lines 57-62, Fig. 7) Thus, Flake teaches the modification of Sokel to present the user with the updated PNR itself which includes the 
As per claim 2, Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake teaches all of the limitations of claim 1, as outlined above, and further teaches:
subsequent to detecting the first disruption event, detect a second disruption event that impacts the first segment of the itinerary;
  Sokel teaches that a GDS server 22 may obtain data regarding flight changes from multiple sources (airline systems 24, 26). (Sokel: paragraphs [0025, 26]) Costas teaches that a delay for a given flight may be determined using a plurality of fragmented sources. (Costas: paragraph [0032-33]) The motivation to combine Costas persists. Sokel further teaches that when a flight has changed, which may include an updated arrival time (a difference between a base state of the first segment at a time of ticketing and an actual state of the first segment at the time it terminates), the PNR in the GDS may be updated to reflect the information received from the airline systems 24, 26. (Sokel: paragraphs [0021-22, 24-26, 29]) Sokel further teaches an iterative process which performs the updating at each time a flight delay occurs. Id.
and update the first disruption element with data indicative of a difference between the base state of the first segment and a state of the first segment following the second disruption event.
 Sokel teaches that a GDS server 22 may obtain data regarding flight changes from multiple sources (airline systems 24, 26). (Sokel: paragraphs [0025, 26]) Costas teaches that a delay for a given flight may be determined using a plurality of fragmented sources. (Costas: paragraph [0032-33]) The motivation to combine Costas persists. Sokel further teaches that when a flight has changed, which may include an updated arrival time (a difference between a base state of the first segment at a time of ticketing and an actual state of the first segment at the time it terminates), the PNR in the GDS may be updated to reflect the information received from the airline systems 24, 26. (Sokel: paragraphs [0021-22, 24-26, 29]) Sokel further teaches an iterative process which performs the updating at each time a flight delay occurs. Id.
As per claim 3, Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake teaches all of the limitations of claim 2, as outlined above and further teaches:
 wherein the first disruption event is a first delay in a scheduled arrival time of the travel conveyance servicing the first segment, the second disruption event is a second delay in the scheduled arrival time, and the data indicative of the difference between the base state of the first segment and the state of the first segment following the second disruption event is a net difference in the scheduled arrival time that combines the first delay and the second delay.
 Sokel teaches that a GDS server 22 may obtain data regarding flight changes from multiple sources (airline systems 24, 26). (Sokel: paragraphs [0025, 26]) Costas teaches that a delay for a given flight may be determined using a plurality of fragmented sources. (Costas: paragraph [0032-33]) The motivation to combine Costas persists. Sokel further teaches that when a flight has changed, which may include an updated arrival time (a difference between a base state of the first segment at a time of ticketing and an actual state of the first segment at the time it terminates), the PNR in the GDS may be updated to reflect the information received from the airline systems 24, 26. (Sokel: paragraphs [0021-22, 24-26, 29]) Sokel further teaches an iterative process which performs the updating at each time a flight delay occurs. Id.
As per claim 4, Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake teaches all of the limitations of claim 1, as outlined above and further teaches:
 detect a third disruption event that impacts a second segment of the itinerary;
 As outlined above, Sokel teaches that a GDS server 22 may obtain data regarding flight changes from multiple sources (airline systems 24, 26). (Sokel: paragraphs [0025, 26]) Costas teaches that a delay for a given flight may be determined using a plurality of fragmented sources. (Costas: paragraph [0032-33]) The motivation to combine Costas persists. Sokel further teaches that when a flight has changed, which may include an updated arrival time (a difference between a base state of the first segment at a time of ticketing and an actual state of the first segment at the time it terminates), the PNR in the GDS may be updated to reflect the information received from the airline systems 24, 26. (Sokel: paragraphs [0021-22, 24-26, 29]) King teaches that a delay may be detected on a connecting flight of a given itinerary and the customer's itinerary may be updated with information reflecting the delay. (King: paragraph [0080-84], Fig. 7) Thus, King teaches the modification of the steps of updating the record taught by Sokel in view of Costas such that it is applied to a second segment of an itinerary. The motivation to combine King persists. 
 and in response to detecting the third disruption event, generate a second disruption element corresponding to the second segment in the PNR, the second disruption element storing data indicative of a net difference between a base state of the second segment at a time of a ticketing of the itinerary and an actual state of the second segment at a time the second segment terminates.
 As outlined above, Sokel in view of Costas teaches that when a flight delay has been detected, a disruption element may be entered into to a PNR which is indicative of the new arrival time of the first segment. King teaches that a delay may be detected on a connecting flight of a given itinerary and the customer's itinerary may be updated with information reflecting the delay. (King: paragraph [0080-84], Fig. 7) Thus, King teaches the modification of the steps of updating the record taught by Sokel in view of 
As per claim 5, Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake teaches all of the limitations of claim 4, as outlined above and further teaches:
 determine a difference between the base state of the second segment and a state of the second segment following the third disruption event using data indicative of the base state of the second segment obtained from the PNR;
 As outlined above, Sokel in view of Costas teaches that when a flight delay has been detected, a disruption element may be entered into to a PNR which is indicative of the new arrival time of the first segment. Sokel teaches that a GDS server 22 may obtain data regarding flight changes from multiple sources (airline systems 24, 26). (Sokel: paragraphs [0025, 26]) Costas teaches that a delay for a given flight may be determined using a plurality of fragmented sources. (Costas: paragraph [0032-33]) The motivation to combine Costas persists. Sokel further teaches that when a flight has changed, which may include an updated arrival time (a difference between a base state of the first segment at a time of ticketing and an actual state of the first segment at the time it terminates), the PNR in the GDS may be updated to reflect the information received from the airline systems 24, 26. (Sokel: paragraphs [0021-22, 24-26, 29]) Sokel further teaches an iterative process which performs the updating at each time a flight delay occurs. Id.  King teaches that a delay may be detected on a connecting flight of a given itinerary and the customer's itinerary may be updated with information reflecting the delay. (King: paragraph [0080-84], Fig. 7) Thus, King teaches the modification of the steps of updating the record taught by Sokel in view of Costas such that it is applied to a second segment of an itinerary. The motivation to combine King persists.
 and populate the second disruption element with data indicative of the difference between the base state of the second segment and the state of the second segment following the third disruption event.
 As outlined above, Sokel in view of Costas teaches that when a flight delay has been detected, a disruption element may be entered into to a PNR which is indicative of the new arrival time of the first segment. Sokel teaches that a GDS server 22 may obtain data regarding flight changes from multiple sources (airline systems 24, 26). (Sokel: paragraphs [0025, 26]) Costas teaches that a delay for a given flight may be determined using a plurality of fragmented sources. (Costas: paragraph [0032-33]) The motivation to combine Costas persists. Sokel further teaches that when a flight has changed, which may include an updated arrival time (a difference between a base state of the first segment at a time of ticketing and an actual state of the first segment at the time it terminates), the PNR in the GDS may be updated to reflect the information received from the airline systems 24, 26. (Sokel: paragraphs [0021-22, 24-26, 29]) Sokel further teaches an iterative process which performs the updating at each time a flight delay occurs. Id.  King teaches that a delay may be detected on a connecting flight of a given itinerary and the customer's itinerary may be updated with information reflecting the delay. (King: paragraph [0080-84], Fig. 7) Thus, King teaches the modification of the steps of updating the record taught by Sokel in view of Costas such that it is applied to a second segment of an itinerary. The motivation to combine King persists.
As per claim 8, Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake teaches all of the limitations of claim 1, as outlined above. Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake further teaches;
 wherein the plurality of fragmented sources include a customer management departure control system ("DCS-CM") associated with a travel provider servicing the first segment, a flight management departure control system ("DCS-FM") associated with the travel provider, an inventory management system associated with the travel provider, or a combination thereof.
 Costas further teaches that the sources may comprise an inventory management system of a travel provider in the form of an AOC 122. (Costas: paragraphs [0030-33], Fig. 1) The motivation to combine Costas persists.
As per claim 10, Sokel in view of Costas further in view of Aljabarti further in view of King and further in view of Flake teaches all of the limitations of claim 2, as outlined above. Sokel in view of Costas further in view of Aljabarti further in view of King and further in view of Flake further teaches:
 wherein the second disruption event is a delay in a scheduled arrival time of the travel conveyance, and the data indicative of the difference between the base state of the first segment and the state of the first segment following the second disruption event is a net difference in the scheduled arrival time following the delay and an indication of a seat change due to the modification of the seat map.
 As outlined above, Sokel in view of Costas teaches that when a flight delay has been detected, a disruption element may be entered into to record which is indicative of the new arrival time of the first segment. Sokel further teaches that when a flight has changed, which may include an updated arrival time (a difference between a base state of the first segment at a time of ticketing and an actual state of the first segment at the time it terminates), the PNR in the GDS may be updated to reflect the information received from the airline systems 24, 26. (Sokel: paragraphs [0021-22, 24-26, 29]) Sokel further teaches an iterative process which performs the updating at each time a flight delay occurs (a first, second, third, flight delay, etc.). Id. Aljabarti teaches that a disruption event may be detected from an outside data source, wherein the disruption event may comprise a new seat map for a new air craft which is caused by a first flight delay and wherein a record of the passenger’s seats may be updated in response to the new seat assignments. (Aljabarti: paragraphs [0029-30, 31-32, 34-35]) The motivation to combine Aljabarti persists.
As per claim 11, Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein generating the first disruption element includes cascading the first disruption element through a service of a remote server hosting the reservation database.
 Sokel teaches that multiple other systems, including a BCS server 20, central database 16, or customer 28 may be cascaded with the disruption element. (Sokel: paragraphs [0021-22, 24-26, 29], Fig. 1)
As per claim 12, Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake teaches the limitations of this claim which are substantially identical to those of claim 1. Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake further teaches:
A method comprising:
 Sokel teaches a system and method for maintaining updated passenger travel records. (Sokel: abstract) Sokel teaches the implementation of the system and method via one or more computing devices which may comprise a server and therefore teaches a memory in the form of a non-transitory computer readable storage medium which stores instructions which, when executed by the processor of the system, performs the functions thereof. (Sokel: paragraph [0017], Fig. 1)
As per claim 13, Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake teaches all of the limitations of claim 12, as outlined above, and further teaches:
 iteratively updating the first disruption element in response to detecting additional disruption events that impact the first segment using the fragmented data obtained from the plurality of fragmented sources.
 Sokel teaches that a GDS server 22 may obtain data regarding flight changes from multiple sources (airline systems 24, 26). (Sokel: paragraphs [0025, 26]) Costas teaches that a delay for a given flight may be determined using a plurality of fragmented sources. (Costas: paragraph [0032-33]) The motivation to combine Costas persists. Sokel further teaches that when a flight has changed, which may include an updated arrival time (a difference between a base state of the first segment at a time of ticketing and an actual state of the first segment at the time it terminates), the PNR in the GDS may be updated to reflect the information received from the airline systems 24, 26. (Sokel: paragraphs [0021-22, 
As per claim 14, Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake teaches all of the limitations of claim 13, as outlined above and further teaches:
 an unscheduled stopover location being added, a scheduled stopover location being replaced with an unscheduled stopover location, a change in a cabin class associated with the first segment, a ground transfer being added, a modification of the first segment that results in a reduced connection time, a special service request associated with the first segment being unfulfilled, a modification of a seating protocol established by a travel provider operating the travel conveyance, an unscheduled gate change, a wait time for retrieval of checked baggage that exceeds a predefined threshold, or a combination thereof.
 Sokel teaches that a disruption event may be detected on a first segment of an itinerary in the form of a delay for the first segment (a modification of the first segment that results in a reduced connection time). (Sokel: paragraphs [0021-22, 24-26, 29])
 As per claim 18, Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake teaches all of the limitations of claim 12, as outlined above. Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake further teaches:
 wherein the first disruption event corresponds to the travel conveyance servicing the first segment being cancelled, delayed, rescheduled, diverted en-route, reassigned, replaced, or a combination thereof.
 Sokel teaches that a disruption event may be detected on a first segment of an itinerary in the form of a delay for the first segment (a modification of the first segment that results in a reduced connection time). (Sokel: paragraphs [0021-22, 24-26, 29])
As per claim 20, Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake teaches the limitations of this claim which are substantially identical to those of 
A non-transitory computer-readable storage medium comprising computer-readable instructions that upon execution by a processor of a computing device cause the computing device to:
 Sokel teaches a system and method for maintaining updated passenger travel records. (Sokel: abstract) Sokel teaches the implementation of the system and method via one or more computing devices which may comprise a server and therefore teaches a memory in the form of a non-transitory computer readable storage medium which stores instructions which, when executed by the processor of the system, performs the functions thereof. (Sokel: paragraph [0017], Fig. 1)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake further in view of Atkins et. al. (U.S. PG Pub. No. 20170308972; hereinafter "Atkins").
As per claim 6, Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake teaches all of the limitations of claim 1, as outlined above. Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake does not appear to explicitly teach:
 identify an identifier corresponding to a user profile associated with the itinerary using information obtained from the PNR;
 Atkins, however, teaches that, when a disruption event has occurred, an identifier of the user may be retrieved from a record, used to get a profile for the user, generate a recommendation for a compensating service for that user (a disruption metric), and, upon acceptance of the recommendation, the recommendation may be stored in the user's profile. (Atkins: paragraphs [0075, 79, 159-167]) Fig. 9) Atkins teaches combining the above elements with the teachings of Sokel in view of Costas further in view of Aljabarti and further in view of King for the benefit of allowing an airline to that recovery actions are always taken for customers who have experienced a disservice. (Atkins: paragraph [0033]) Therefore, 
Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake further in view of Atkins further teaches:
 generate a disruption metric that quantifies a relative impact of disruption events that impact the first segment using data obtained from the first disruption element;
 Atkins teaches that, when a disruption event has occurred, an identifier of the user may be retrieved from a record, used to get a profile for the user, generate a recommendation for a compensating service for that user (a disruption metric), and, upon acceptance of the recommendation, the recommendation may be stored in the user's profile. (Atkins: paragraphs [0075, 79, 159-167]) Fig. 9) The motivation to combine Atkins persists.
 and populate the user profile corresponding to the identifier with the disruption metric.
 Atkins teaches that, when a disruption event has occurred, an identifier of the user may be retrieved from a record, used to get a profile for the user, generate a recommendation for a compensating service for that user (a disruption metric), and, upon acceptance of the recommendation, the recommendation may be stored in the user's profile. (Atkins: paragraphs [0075, 79, 159-167]) Fig. 9) The motivation to combine Atkins persists.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake further in view of Atkins and further in view of "Official Journal of the European Union (Non-Patent Literature made of record in PTO-892 and attached hereto; REGULATION (EC) No 261/2004 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 February 2004; hereinafter ""EU"")")
As per claim 7, Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake further in view of Atkins teaches all of the limitations of claim 6, as outlined 
apply a time dilution factor to the disruption metric that adjusts the disruption metric based on how much advance notice of the first disruption event was provided.
EU, however, teaches that remuneration for a disrupted flight (a cancelled flight) may be dependent upon the amount of advance notice given to a user regarding the disruption. (EU: Article 5 "Cancellations" (i)-(iii)) It can be seen that each element is taught by either Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Atkins, or by EU. Adding the time dilution factors taught by EU does not affect the normal functioning of the elements of the claim which are taught by Sokel in view of Costas further in view of Aljabarti and further in view of King. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Sokel in view of Costas further in view of Aljabarti and further in view of King with the teachings of EU since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake further in view of Prior (U.S. PG Pub. No. 20050216281; hereinafter "Prior").
As per claim 15, Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake teaches all of the limitations of claim 12, as outlined above. Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake does not appear to explicitly teach:
 identifying a root cause of the first disruption event using the data obtained from the plurality of fragmented sources.
 Prior, however, teaches that a database may be continually updated with information as multiple flight delays are detected, wherein in updating the records, a delay code may be interpreted to determine a cause of the delay, and the records may be updated with the reason for the delay. (Prior: paragraphs [0038, 99-104, 113])  Prior teaches combining the above elements with the teachings of Sokel in view of Costas further in view of Aljabarti and further in view of King for the benefit of providing customers access to a large percentage of flight status information on a relatively flexible request basis designed to serve the needs of each customer individually. (Prior: paragraph [0126]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Prior with the teachings of Sokel in view of Costas further in view of Aljabarti and further in view of King to achieve the aforementioned benefits.
As per claim 16, Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake further in view of Prior teaches all of the limitations of claim 15, as outlined above and further teaches:
 updating the first disruption element to include an indication of the root cause.
 Prior, however, teaches that a database may be continually updated with information as multiple flight delays are detected, wherein in updating the records, a delay code may be interpreted to determine a cause of the delay, and the records may be updated with the reason for the delay. (Prior: paragraphs [0038, 99-104, 113]) The motivation to combine Prior persists.
As per claim 17, Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake further in view of Prior teaches all of the limitations of claim 15, as outlined above and further teaches:
 wherein the root cause relates to a crew delay, a weather condition, a passenger delay, a ground delay, a baggage delay, a tail assignment, a seasonal schedule change, or a combination thereof.
 Costas further teaches that the delay may be due to a weather condition or ground traffic (a ground delay). (Costas: paragraphs [0040, 42])
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake further in view of LeonSoftware.com (screen grab of 04/04/2016 https://wiki.leonsoftware.com/leon/flight-watch previously made of record in PTO-892 and attached; hereinafter "Leon").
As per claim 19, Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake teaches all of the limitations of claim 18, as outlined above. With respect to the following limitation:
wherein the first disruption event is detected using data obtained from an Aircraft Movement Message ("MVT"), an Aircraft Initiated Movement Message ("MVA"), or a combination thereof.
 Costas, teaches that a delay for a given flight may be determined using a plurality of fragmented sources. (Costas: paragraph [0032-33]) Costas further teaches the receipt of information from messages from an airport handling system (which is responsible for sending MVT messages). (Costas: paragraphs [0032-33, 40-41]) The motivation to combine Costas persists.
Leon, however, teaches that a delay code may be embedded in an MVT message and a delay may be detected therefrom. (Leon: pages 4-5 outlining an MVT as well as the delay codes that can be embedded in such). It can be seen that each element is taught by either Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake or by Leon. Modifying Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake such that the messages received from the airport handling system comprise the MVT taught by Leon does not affect the normal functioning of the elements of the claim which are taught by Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Leon with the teachings of Sokel in view of Costas further in view of Aljabarti and further in view of King further in view of Flake, since the result is merely a combination of old 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Examiner, Art Unit 3628